UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4542


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDURRAHMAN CETIN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-00370-RBH-1)


Submitted:   July 27, 2010                 Decided:   August 23, 2010


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
William E. Day, II, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              After a jury trial, Abdurrahman Cetin was convicted of

one   count       of    bank   fraud,       in    violation       of    18    U.S.C.    § 1344

(2006),   and          three   counts       of     aggravated      identity         theft,   in

violation of 18 U.S.C. § 1028A(a)(1) (2006).                            He was sentenced

to a total of eighty-four months’ imprisonment.                              His counsel has

filed a brief under Anders v. California, 386 U.S. 738 (1967),

certifying        there    are      no    meritorious          issues   for     appeal,      but

raising for the court’s consideration whether the evidence was

sufficient to support the convictions and whether the holding in

Flores-Figueroa           v.   United       States,       129     S.    Ct.     1886   (2009)

invalidates the aggravated identity theft convictions.                                   Cetin

filed a pro se supplemental brief raising those same two issues

and several others.              The Government did not file a brief.                         We

affirm.

              A    jury’s      verdict          “must    be    sustained       if    there   is

substantial        evidence,        taking       the    view    most    favorable      to    the

Government, to support it.”                     Glasser v. United States, 315 U.S.
60, 80 (1942).            “Substantial evidence is that evidence which a

‘reasonable        finder      of        fact    could        accept    as    adequate       and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.’”               United States v. Cardwell, 433 F.3d 378,

390 (4th Cir. 2005) (quoting United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996) (en banc)).                           This court reviews both

                                                  2
direct and circumstantial evidence and permits the “[G]overnment

the benefit of all reasonable inferences from the facts proven

to those sought to be established.”             United States v. Tresvant,

677 F.2d 1018, 1021 (4th Cir. 1982).                   We do not review the

credibility of witnesses and we assume the factfinder resolved

all contradictions in the testimony in favor of the Government.

United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).                          We

conclude that the evidence was more than sufficient to support

the   four   convictions.      With    regard     to      the   three    aggravated

identity     theft    convictions,     we    note      there     was     sufficient

evidence showing Cetin “knew that the ‘means of identification’

he or she unlawfully transferred, possessed, or used, in fact,

belonged to ‘another person.’”             Flores-Figueroa, 129 S. Ct. at

1888.

             Reviewing the jury instructions as to the aggravated

identity theft charges, we conclude that even if the district

court did not instruct the jury that it must find beyond a

reasonable    doubt   that   Cetin    knew   he     was    using   the    means   of

identification belonging to another person, we find no plain

error because there was overwhelming evidence supporting this

element of the offense.        United States v. Strickland, 245 F.3d
368, 376, 379-81 (4th Cir. 2001).

             We have also reviewed the district court’s decisions

to Cetin’s objections to the enhancements under the Sentencing

                                       3
Guidelines      and     conclude      there       was   no    reversible       error.       In

addition, we have reviewed Cetin’s remaining issues in his pro

se supplemental brief and conclude the issues are without merit.

            We     review       a    sentence      for       reasonableness         under    an

abuse-of-discretion standard.                 Gall v. United States, 552 U.S.
38, 51 (2007).             This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                    Id.

This    court     must      assess    whether       the      district    court       properly

calculated        the      guidelines    range,         considered       the    §     3553(a)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                        Id. at 49-50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized          explanation      must      accompany      every        sentence.”);

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009).                                 An

extensive explanation is not required as long as the appellate

court is satisfied “‘that [the district court] has considered

the parties’ arguments and has a reasoned basis for exercising

[its] own legal decisionmaking authority.’”                          United States v.

Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting Rita v. United

States,     551 U.S. 338,    356     (2007)).          Finally,       this     Court

considers       the        substantive      reasonableness         of    the        sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence       it    chose    satisfied      the      standards    set       forth    in

                                              4
§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).        We conclude the sentence was both procedurally

and substantively reasonable.

              In accordance with Anders, we have reviewed the record

in this case and conclude there are no meritorious issues for

appeal.     We therefore affirm Cetin’s convictions and sentence.

This court requires that counsel inform Cetin, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Cetin requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this     court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Cetin.          We dispense with oral argument because the

facts   and    legal    contentions      are   adequately    presented    in    the

materials     before    the    court    and    argument   would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                          5